MEMORANDUM OPINION
{¶ 1} Appellants, Eleanor Swonger and Harvey Swonger, Jr., appeal from the November 25, 2003 judgment entry in which the Geauga County Court of Common Pleas granted the motion for summary judgment of appellee, Middlefield Village Apartments.
 {¶ 2} We note that on May 10, 2004, this court entered a judgment entry striking appellants' brief from the record pursuant to App.R. 19(A) and Loc.R. 12(A) of the Eleventh District Court of Appeals. Appellants were then granted leave until May 21, 2004, to file a corrected brief that complied with the rules of the court. To date, appellants have filed no response. Therefore, since appellants have disregarded this court's judgment entry regarding the proper form of an appellate brief and have failed to file an amended brief pursuant to this court's order and the applicable appellate rules, we will not address the merits of this appeal. This matter is, sua sponte, dismissed pursuant to Loc.R. 20 of the Eleventh District Court of Appeals.
 {¶ 3} Accordingly, this court, sua sponte, dismisses this appeal for failure to comply with our local rules.
Christley, J., O'Neill, J., concur.